Citation Nr: 0809337	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-12 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total disability rating based upon a period 
of individual unemployability from October 7, 2003, to April 
23, 2004.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1992 to April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran was 
precluded from maintaining substantially gainful employment 
during the period at issue.


CONCLUSION OF LAW

The criteria for a total disability rating based upon a 
period of individual unemployability from October 7, 2003, to 
April 23, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004 and May 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2007).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

VA's General Counsel has held that under 38 C.F.R. § 4.16, a 
total rating based on individual unemployability (TDIU) may 
be assigned based upon a veteran's temporary (i.e., non-
permanent) inability to follow a substantially gainful 
occupation.  It was noted, however, that not every period of 
inability to work will establish an inability to follow a 
substantially gainful occupation warranting a TDIU rating, 
because it may be possible to secure and retain employment 
and to earn significant income despite occasional periods of 
incapacity.  It was further noted that "[i]n view of the 
availability of medical leave, leaves of absence, and other 
routine accommodations for periods of incapacity, it is 
reasonable to conclude that some periods of incapacity or 
time lost from work would not preclude a veteran from 
securing or maintaining substantially gainful employment."  
VAOPGCPREC 5-2005 (Nov. 25, 2005).  

In this case, the pertinent facts are not in dispute.  
Records show the veteran sustained an injury to the right 
ankle during active service and service connection was 
established in a May 1997 rating decision.  VA treatment 
records dated October 7, 2003, show the veteran was seen by a 
physician who recommended he be excused from work pending 
evaluation for possible removal of orthopedic hardware.  In 
an October 15, 2003, note the physician recommended the 
veteran continue out of work until November 8, 2003.  A 
November 7, 2003, orthopedic service report noted that 
surgery to remove painful hardware would be scheduled as soon 
as the veteran was cleared by a diabetic care provider.  A 
note dated January 20, 2004, shows the veteran was to be 
cleared for ankle surgery.  A January 2004 VA medical 
statement noted the veteran would be disabled until planned 
surgery to remove painful hardware could be performed.  

VA hospital records show the veteran was admitted to remove 
hardware from his right ankle on April 23, 2004, and 
underwent the procedure on April 24, 2004.  A subsequent VA 
treatment report noted he could return to work on June 8, 
2004.  In a November 2004 rating decision the RO established 
entitlement to a temporary total rating based upon 
convalescence from April 23, 2004, to July 1, 2004.  

In statements in support of his claim the veteran asserted 
that a total rating was warranted for the period from October 
7, 2003, to April 23, 2004, because he was unable to work 
during this period.  He stated that because he had not been 
allowed to work he had incurred severe financial hardship.  

In a report dated June 2004 the veteran's employer stated the 
veteran had lost time from his work as a distribution lift 
truck operator due to disability beginning October 5, 2003,.  
His earnings for the period from April 2003 to May 2004 were 
reported as $13,512.20.  It was noted that from October 5, 
2003, until April 2004 the veteran received disability 
benefits (unearned income) in the amount of $830.88 per month 
as a benefit of his employment.  The report also shows the 
veteran was terminated under the terms of his labor agreement 
effective May 25, 2004, apparently unrelated to his service-
connected disability.  

Based upon the evidence of record, the Board finds the 
veteran was precluded from maintaining substantially gainful 
employment during the period from October 7, 2003, to April 
23, 2004.  The evidence demonstrates that he was unable to 
work in his usual occupation during this period.  Through VA 
medical records he was shown to be unable to "secure and 
retain employment and to earn significant income."  
VAOPGCPREC 5-2005 (Nov. 25, 2005).  He did not meet the 
three-pronged requirements set out in the VA General Counsel 
opinion cited above. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case favors the veteran's claim.


ORDER

Entitlement to a total disability rating based upon a period 
of individual unemployability from October 7, 2003, to April 
23, 2004, is allowed, subject to the criteria governing the 
award of monetary benefits.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


